 1
 2
 3
 4
 5
 6
 7
 8
 9                     UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
10                          WESTERN DIVISION
11
12 UNITED STATES OF AMERICA ex                 Case No. 2:17-CV-04393-RGK-KS
   rel. ISLAND INDUSTRIES, INC.,
13                                             [PROPOSED] STIPULATED
14            Plaintiff-Relator,               PROTECTIVE ORDER

15        v.
                                               Trial Date: June 23, 2020
16 VANDEWATER INTERNATIONAL                    Judge:      Hon. R. Gary Klausner
   INC.; NEIL REUBENS; ANVIL
17 INTERNATIONAL, LLC; SIGMA
   CORPORATION; SMITH COOPER
18 INTERNATIONAL; ALLIED
19 RUBBER & GASKET COMPANY;
   and JOHN DOES Nos. 1–10,
20
              Defendants.
21
22        1.    A. PURPOSES AND LIMITATIONS
23              Discovery in this action is likely to involve production of confidential,
24 proprietary, and/or private information for which special protection from public
25 disclosure and from use for any purpose other than prosecuting this litigation may
26 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
27 enter the following Stipulated Protective Order. The parties acknowledge that this
28 Order does not confer blanket protections on all disclosures or responses to
     [STIPULATED PROTECTIVE ORDER                            Case No. 2:17-CV-04393-RGK-KS
 1 discovery and that the protection it affords from public disclosure and use extends
 2 only to the limited information or items that are entitled to confidential treatment
 3 under the applicable legal principles. The parties further acknowledge, as set forth
 4 in Section 12.3, below, that this Stipulated Protective Order does not entitle them
 5 to file confidential information under seal; Civil Local Rule 79-5 sets forth the
 6 procedures that must be followed and the standards that will be applied when a
 7 party seeks permission from the court to file material under seal.
 8         B.    GOOD CAUSE STATEMENT
 9         1.1   This action is likely to involve purchasing, shipping, and import
10 records; pricing lists; trade secrets; customer and other valuable research;
11 production practices; and development, commercial, financial and/or technical
12 information for which special protection from public disclosure and from use for
13 any purpose other than prosecution of this action is warranted. Such confidential
14 materials and information consist of, among other things, confidential business or
15 financial information, information regarding purchase and sale prices of material
16 inputs and products by suppliers, manufacturers, importers, distributors, or
17 retailers; information regarding the manufacture, purchase, or sale of inputs and
18 products; or other confidential commercial information (including information
19 implicating privacy rights of third parties), information generally unavailable to
20 the public, or which may be privileged or otherwise protected from disclosure
21 under state or federal statutes, rules, court rules, case decisions, or common law.
22 Accordingly, to expedite the flow of information, to facilitate the prompt resolution
23 of disputes over confidentiality of discovery materials, to adequately protect
24 information the parties are entitled to keep confidential, to ensure that the parties
25 are permitted reasonable necessary uses of such material in preparation for and in
26 the conduct of trial, to address their handling at the end of the litigation, and serve
27 the ends of justice, a protective order for such information is justified in this
28   STIPULATED PROTECTIVE ORDER                              Case No. 2:17-CV-04393-RGK-KS
 1 matter. It is the intent of the parties that information will not be designated as
 2 confidential for tactical reasons and that nothing be so designated without a good
 3 faith belief that it has been maintained in a confidential, non-public manner, and
 4 there is good cause why it should not be part of the public record of this case.
 5         2.    DEFINITIONS
 6         2.1   Action: The United States of America ex rel. v. Island Industries, Inc.,
 7 v. Vandewater International Inc., Neil Reubens, Anvil International LLC, Sigma
 8 Corporation, Smith Cooper International, Allied Rubber & Gasket Company, and
 9 John Does Nos. 1-10, Case No. 2:17-cv-04393 (RGK-KS).
10         2.2   Challenging Party: A Party or Non-Party that challenges the
11 designation of information or items under this Order.
12         2.3   “CONFIDENTIAL” Information or Items: information (regardless of
13 how it is generated, stored or maintained) or tangible things that qualify for
14 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
15 the Good Cause Statement. Entry packages and import documents, other than data
16 included in publicly-released ship manifest data or in summary statistical reports,
17 are presumptively confidential, consistent with U.S. Customs and Border
18 Protection’s treatment of CBP information. See 19 C.F.R. Part 103.
19         2.4   Counsel: Outside Counsel of Record and In-House Counsel (as well
20 as their respective support staff).
21         2.5   Designating Party: A Party or Non-Party that designates information
22 or items that it produces in disclosures or in responses to discovery as
23 “CONFIDENTIAL.”
24         2.6   Disclosure or Discovery Material: All items or information, regardless
25 of the medium or manner in which it is generated, stored, or maintained (including,
26 among other things, testimony, transcripts, and tangible things), that are produced
27 or generated in disclosures or responses to discovery in this matter.
28   STIPULATED PROTECTIVE ORDER                              Case No. 2:17-CV-04393-RGK-KS
 1         2.7   Expert: A person with specialized knowledge or experience in a
 2 matter pertinent to the litigation who has been retained by a Party or its counsel to
 3 serve as an expert witness or as a consultant in this Action.
 4         2.8   In-House Counsel: Attorneys who are employees of a party to this
 5 Action with responsibility for managing this Action. In-House Counsel does not
 6 include Outside Counsel of Record or any other outside counsel.
 7         2.9   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”:
 8 sensitive “CONFIDENTIAL” Information or Items, the disclosure of which to
 9 another Party or Non-Party would create a substantial risk of serious harm that
10 could not be avoided by less restrictive means.
11         2.10 Non-Party: Any natural person, partnership, corporation, association,
12 or other legal entity not named as a Party to this action.
13         2.11 Outside Counsel of Record: Attorneys who are not employees of a
14 party to this Action but are retained to represent or advise a party to this Action
15 and have appeared in this Action on behalf of that party or are affiliated with a law
16 firm that has appeared on behalf of that party and includes support staff.
17         2.12 Party: Any party to this Action, including all officers, directors,
18 employees, consultants, retained experts, and Outside Counsel of Record (and their
19 support staffs).
20         2.13 Producing Party: A Party or Non-Party that produces Disclosure or
21 Discovery Material in this Action.
22         2.14 Professional Vendors: Persons or entities that provide litigation
23 support services (e.g., photocopying, videotaping, translating, preparing exhibits or
24 demonstrations, and organizing, storing, or retrieving data in any form or medium)
25 and their employees and subcontractors.
26         2.15 Protected Material: Any Disclosure or Discovery Material that is
27 designated as “CONFIDENTIAL” or “HIGH CONFIDENTIAL – ATTORNEY’S
28   STIPULATED PROTECTIVE ORDER                                Case No. 2:17-CV-04393-RGK-KS
 1 EYES ONLY”
 2         2.16 Receiving Party: A Party that receives Disclosure or Discovery
 3 Material from a Producing Party.
 4         3.    SCOPE
 5         The protections conferred by this Stipulated Protective Order cover not only
 6 Protected Material (as defined above), but also (1) any information copied or
 7 extracted from Protected Material; (2) all copies, excerpts, summaries, or
 8 compilations of Protected Material; and (3) any testimony, conversations, or
 9 presentations by Parties or their Counsel that might reveal Protected Material. Any
10 use of Protected Material at trial shall be governed by the orders of the trial judge.
11 This Order does not govern the use of Protected Material at trial.
12         4.    DURATION
13         Even after final disposition of this litigation, the confidentiality obligations
14 imposed by this Order shall remain in effect until a Designating Party agrees
15 otherwise in writing or a court order otherwise directs. Final disposition shall be
16 deemed to be the later of (1) dismissal of all claims and defenses in this Action,
17 with or without prejudice; and (2) final judgment herein after the completion and
18 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
19 including the time limits for filing any motions or applications for extension of
20 time pursuant to applicable law.
21         5.    DESIGNATING PROTECTED MATERIAL
22         5.1   Exercise of Restraint and Care in Designating Material for Protection.
23                Each Party or Non-Party that designates information or items for
24 protection under this Order must take care to limit any such designation to specific
25 material that qualifies under the appropriate standards. The Designating Party must
26 designate for protection only those parts of material, documents, items, or oral or
27 written communications that qualify so that other portions of the material,
28   STIPULATED PROTECTIVE ORDER                               Case No. 2:17-CV-04393-RGK-KS
 1 documents, items, or communications for which protection is not warranted are not
 2 swept unjustifiably within the ambit of this Order. Mass, indiscriminate, or
 3 routinized designations are prohibited. Designations that are shown to be clearly
 4 unjustified or that have been made for an improper purpose (e.g., to unnecessarily
 5 encumber the case development process or to impose unnecessary expenses and
 6 burdens on other parties) may expose the Designating Party to sanctions.
 7         If it comes to a Designating Party’s attention that information or items that it
 8 designated for protection do not qualify for protection, that Designating Party must
 9 promptly notify all other Parties that it is withdrawing the inapplicable designation.
10         5.2   Manner and Timing of Designations. Except as otherwise provided in
11 this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
12 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
13 under this Order must be clearly so designated before the material is disclosed or
14 produced.
15         Designation in conformity with this Order requires:
16         (a)   For information in documentary form (e.g., paper or electronic
17 documents, but excluding transcripts of depositions or other pretrial or trial
18 proceedings), that the Producing Party affix at a minimum, the legend
19 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
20 ONLY”, to each page that contains protected material. If only a portion or portions
21 of the material on a page qualifies for protection, the Producing Party also must
22 clearly identify the protected portion(s) (e.g., by placing brackets around the
23 material qualifying for protection or by making appropriate markings in the
24 margins).
25         A Party or Non-Party that makes original documents available for inspection
26 need not designate them for protection until after the inspecting Party has indicated
27 which documents it would like copied and produced. During the inspection and
28   STIPULATED PROTECTIVE ORDER                               Case No. 2:17-CV-04393-RGK-KS
 1 before the designation, all of the material made available for inspection shall be
 2 deemed “CONFIDENTIAL.” After the inspecting Party has identified the
 3 documents it wants copied and produced, the Producing Party must determine
 4 which documents, or portions thereof, qualify for protection under this Order.
 5 Then, before producing the specified documents, the Producing Party must affix
 6 the “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 7 ONLY” designations to each page that contains Protected Material. If only a
 8 portion or portions of the material on a page qualifies for protection, the Producing
 9 Party also must clearly identify the protected portion(s) (e.g., by making
10 appropriate markings in the margins).
11        (b)    Deposition transcripts and portions thereof taken in this Action may
12 be designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
13 ATTORNEYS’ EYES ONLY” during the deposition or after, in which case the
14 portion of the transcript containing Designated Material shall be identified in the
15 transcript by the Court Reporter as “CONFIDENTIAL” or “HIGHLY
16 CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” The designated testimony
17 shall be bound in a separate volume and marked by the reporter accordingly.
18 Where testimony is designated during the deposition, the Designating Party shall
19 have the right to exclude, at those portions of the deposition, all persons not
20 authorized by the terms of this Stipulated Protective Order to receive such
21 Designated Material.
22        Within fifteen (15) days after a deposition transcript is certified by the court
23 reporter, any party may designate pages of the transcript and/or its exhibits as
24 Designated Material. During such fifteen (15) day period, the transcript in its
25 entirety shall be treated as “CONFIDENTIAL” (except for those portions
26 identified earlier as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
27 which shall be treated accordingly from the date of designation). If any party so
28   STIPULATED PROTECTIVE ORDER                              Case No. 2:17-CV-04393-RGK-KS
 1 designates such material, the parties shall provide written notice of such
 2 designation to all parties within the fifteen (15) day period. Designated Material
 3 within the deposition transcript or the exhibits thereto may be identified in writing
 4 by page and line, or by underlining and marking such portions “CONFIDENTIAL”
 5 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” and providing such
 6 marked-up portions to all Counsel.
 7        (c)    For information produced in some form other than documentary and
 8 for any other tangible items, that the Producing Party affix in a prominent place on
 9 the exterior of the container or containers in which the information is stored the
10 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
11 ONLY” designations. If only a portion or portions of the information warrants
12 protection, the Producing Party, to the extent practicable, shall identify the
13 protected portion(s).
14        5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
15 failure to designate qualified information or items does not, standing alone, waive
16 the Designating Party’s right to secure protection under this Order for such
17 material. Upon timely correction of a designation, the Receiving Party must make
18 reasonable efforts to assure that the material is treated in accordance with the
19 provisions of this Order.
20        6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
21        6.1    Timing of Challenges. Any Party or Non-Party may challenge a
22 designation of confidentiality at any time that is consistent with the Court’s
23 Scheduling Order.
24        6.2    Meet and Confer. The Challenging Party shall initiate the dispute
25 resolution process under Local Rule 37.1. The burden of persuasion in any such
26 challenge proceeding shall be on the Designating Party. Frivolous challenges, and
27 those made for an improper purpose (e.g., to harass or impose unnecessary
28   STIPULATED PROTECTIVE ORDER                             Case No. 2:17-CV-04393-RGK-KS
 1 expenses and burdens on other parties) may expose the Challenging Party to
 2 sanctions. Unless the Designating Party has waived or withdrawn the
 3 confidentiality designation, all parties shall continue to afford the material in
 4 question the level of protection to which it is entitled under the Producing Party’s
 5 designation until the Court rules on the challenge.
 6        7.     ACCESS TO AND USE OF PROTECTED MATERIAL
 7        7.1    Basic Principles. A Receiving Party may use Protected Material that is
 8 disclosed or produced by another Party or by a Non-Party in connection with this
 9 Action only for prosecuting, defending, or attempting to settle this Action. Such
10 Protected Material may be disclosed only to the categories of persons and under
11 the conditions described in this Order. When the Action has been terminated, a
12 Receiving Party must comply with the provisions of Section 13 below (FINAL
13 DISPOSITION).
14        Protected Material must be stored and maintained by a Receiving Party at a
15 location and in a secure manner that ensures that access is limited to the persons
16 authorized under this Order.
17        7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
18 otherwise ordered by the court or permitted in writing by the Designating Party, a
19 Receiving     Party   may      disclose   any   information   or   item     designated
20 “CONFIDENTIAL” only to:
21        (a)    the Receiving Party’s Outside Counsel of Record in this Action, as
22 well as employees of said Outside Counsel of Record to whom it is reasonably
23 necessary to disclose the information for this Action;
24        (b)    officers, directors, and employees (including In-House Counsel) of the
25 Receiving Party to whom disclosure is reasonably necessary for this Action,
26 provided that any such officer, director, or employee has signed the
27 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
28   STIPULATED PROTECTIVE ORDER                             Case No. 2:17-CV-04393-RGK-KS
 1        (c)    Counsel to the parties in this Action, including any Outside Counsel
 2 of Record and In-House Counsel, and their respective associates, clerks, legal
 3 assistants, stenographic, videographic and support personnel, and other employees
 4 of such outside litigation attorneys, and organizations retained by such attorneys to
 5 provide litigation support services in this Action and the employees of said
 6 organizations. Counsel herein explicitly include any In-House Counsel, whether or
 7 not they are attorneys of record in this Action;
 8        (d)    Experts (as defined in this Order) of the Receiving Party to whom
 9 disclosure is reasonably necessary for this Action and who have signed the
10 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
11        (e)    The court and its personnel;
12        (f)    Court reporters and their staff;
13        (g)    Professional jury or trial consultants, mock jurors, and Professional
14 Vendors to whom disclosure is reasonably necessary for this Action and who have
15 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
16        (h)    The author or recipient of a document containing the information or a
17 custodian or other person who otherwise possessed or knew the information;
18        (i)    During their depositions, witnesses, and attorneys for witnesses, in the
19 Action to whom disclosure is reasonably necessary provided: (1) the deposing
20 party requests that the witness sign the form attached as Exhibit A hereto; and (2)
21 they will not be permitted to keep any confidential information unless they sign
22 Exhibit A, unless otherwise agreed by the Designating Party or ordered by the
23 court. Pages of transcribed deposition testimony or exhibits to depositions that
24 reveal Protected Material may be separately bound by the court reporter and may
25 not be disclosed to anyone except as permitted under this Stipulated Protective
26 Order; and
27        (j)    any mediator or settlement officer, and their supporting personnel,
28   STIPULATED PROTECTIVE ORDER                             Case No. 2:17-CV-04393-RGK-KS
 1 mutually agreed upon by any of the parties engaged in settlement discussions.
 2         7.3   Disclosure of “HIGHLY CONFIDENTIAL- ATTORNEYS’ EYES
 3 ONLY” Information or Items.
 4         Materials designated “HIGHLY CONFIDENTIAL – ATTORNEYS’
 5 EYES ONLY” may be disclosed only to the following Designees:
 6         (a)   Any person who appears on the face of the Designated Material
 7 marked “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” as an
 8 author, addressee, or recipient thereof;
 9         (b)   Outside Counsel of Record for the parties in this Action, and their
10 respective associates, clerks, legal assistants, stenographic, videographic and
11 support personnel, and other employees of such outside litigation attorneys, and
12 organizations retained by such attorneys to provide litigation support services in
13 this Action and the employees of said organizations;
14         (c)   Experts for the parties to this Action, as defined herein; and
15         (d)   The Court, its clerks, Court officials, employees, any special master,
16 referee, expert, technical advisor or third-party consultant appointed by the Court,
17 to the jury in this Action, and any interpreters interpreting on behalf of any party or
18 deponent;
19         (e)   Court reporters retained to transcribe depositions and/or retained to
20 record proceedings before the Court; and
21         (f)   Any mediator or settlement officer, and their supporting personnel,
22 mutually agreed upon by those parties engaged in settlement discussions provided
23 that he or she sign a certification that he or she has read this Stipulated Protective
24 Order, will abide by its provisions, and will submit to the jurisdiction of this Court
25 regarding the enforcement of this Stipulated Protective Order’s provisions.
26         8.    PROTECTED        MATERIAL        SUBPOENAED           OR     ORDERED
27 PRODUCED IN OTHER LITIGATION
28   STIPULATED PROTECTIVE ORDER                              Case No. 2:17-CV-04393-RGK-KS
 1        If a Party is served with a subpoena or a court order issued in other litigation
 2 that compels disclosure of any information or items designated in this Action as
 3 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 4 ONLY” that Party must:
 5        (a)    Promptly notify in writing the Designating Party. Such notification
 6 shall include a copy of the subpoena or court order;
 7        (b)    Promptly notify in writing the party who caused the subpoena or order
 8 to issue in the other litigation that some or all of the material covered by the
 9 subpoena or order is subject to this Protective Order. Such notification shall
10 include a copy of this Stipulated Protective Order; and
11        (c)    Cooperate with respect to all reasonable procedures sought to be
12 pursued by the Designating Party whose Protected Material may be affected. If the
13 Designating Party timely seeks a protective order, the Party served with the
14 subpoena or court order shall not produce any information designated in this action
15 as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
16 ONLY” before a determination by the court from which the subpoena or order
17 issued, unless the Party has obtained the Designating Party’s permission. The
18 Designating Party shall bear the burden and expense of seeking protection in that
19 court of its confidential material and nothing in these provisions should be
20 construed as authorizing or encouraging a Receiving Party in this Action to
21 disobey a lawful directive from another court.
22        9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
23 PRODUCED IN THIS LITIGATION
24        (a)    The terms of this Order are applicable to information produced by a
25 Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
26 CONFIDENTIAL – ATTORNEYS’ EYES ONLY”. Such information produced
27 by Non-Parties in connection with this litigation is protected by the remedies and
28   STIPULATED PROTECTIVE ORDER                              Case No. 2:17-CV-04393-RGK-KS
 1 relief provided by this Order. Nothing in these provisions should be construed as
 2 prohibiting a Non-Party from seeking additional protections.
 3         (b)   In the event that a Party is required, by a valid discovery request, to
 4 produce a Non-Party’s confidential information in its possession, and the Party is
 5 subject to an agreement with the Non-Party not to produce the Non-Party’s
 6 confidential information, then the Party shall:
 7         (1)   Promptly notify in writing the Requesting Party and the Non-Party
 8 that some or all of the information requested is subject to a confidentiality
 9 agreement with a Non-Party;
10         (2)   Promptly provide the Non-Party with a copy of the Stipulated
11 Protective Order in this Action, the relevant discovery request(s), and a reasonably
12 specific description of the information requested; and
13         (3)   make the information requested available for inspection by the Non-
14 Party, if requested.
15         (c)   If the Non-Party fails to seek a protective order from this court within
16 14 days of receiving the notice and accompanying information, the Receiving
17 Party may produce the Non-Party’s confidential information responsive to the
18 discovery request. If the Non-Party timely seeks a protective order, the Receiving
19 Party shall not produce any information in its possession or control that is subject
20 to the confidentiality agreement with the Non-Party before a determination by the
21 court. Absent a court order to the contrary, the Non-Party shall bear the burden and
22 expense of seeking protection in this court of its Protected Material.
23         10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
24         If a Receiving Party learns that, by inadvertence or otherwise, it has
25 disclosed Protected Material to any person or in any circumstance not authorized
26 under this Stipulated Protective Order, the Receiving Party must immediately:
27         (a)   notify in writing the Designating Party of the unauthorized
28   STIPULATED PROTECTIVE ORDER                             Case No. 2:17-CV-04393-RGK-KS
 1 disclosures;
 2         (b)    use its best efforts to retrieve all unauthorized copies of the Protected
 3 Material;
 4         (c)    inform the person or persons to whom unauthorized disclosures were
 5 made of all the terms of this Order; and
 6         (d)    request such person or persons to execute the “Acknowledgment and
 7 Agreement to Be Bound” that is attached hereto as Exhibit A.
 8         11.    INADVERTENT           PRODUCTION          OF      PRIVILEGED           OR
 9 OTHERWISE PROTECTED MATERIAL
10         When a Producing Party gives notice to Receiving Parties that certain
11 inadvertently produced material is subject to a claim of privilege or other
12 protection, the obligations of the Receiving Parties are those set forth in Federal
13 Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
14 whatever procedure may be established in an e-discovery order that provides for
15 production without prior privilege review. Pursuant to Federal Rule of Evidence
16 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
17 of a communication or information covered by the attorney-client privilege or
18 work product protection, the parties may incorporate their agreement in the
19 stipulated protective order submitted to the court.
20         12.    MISCELLANEOUS
21         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
22 person to seek its modification by the Court in the future.
23         12.2 Right to Assert Other Objections. By stipulating to the entry of this
24 Protective Order no Party waives any right it otherwise would have to object to
25 disclosing or producing any information or item on any ground not addressed in
26 this Stipulated Protective Order. Similarly, no Party waives any right to object on
27 any ground to use in evidence of any of the material covered by this Protective
28   STIPULATED PROTECTIVE ORDER                               Case No. 2:17-CV-04393-RGK-KS
 1 Order.
 2         12.3 Filing Protected Material. A Party that seeks to file under seal any
 3 Protected Material must comply with Civil Local Rule 79-5. Protected Material
 4 may only be filed under seal pursuant to a court order authorizing the sealing of the
 5 specific Protected Material at issue. If a Party’s request to file Protected Material
 6 under seal is denied by the court, then the Receiving Party may file the information
 7 in the public record unless otherwise instructed by the court.
 8         13.   FINAL DISPOSITION
 9         After the final disposition of this Action, as defined in Section 4, within 60
10 days of a written request by the Designating Party, each Receiving Party must
11 return all Protected Material to the Producing Party or destroy such material. As
12 used in this subdivision, “all Protected Material” includes all copies, abstracts,
13 compilations, summaries, and any other format reproducing or capturing any of the
14 Protected Material. Whether the Protected Material is returned or destroyed, the
15 Receiving Party must submit a written certification to the Producing Party (and, if
16 not the same person or entity, to the Designating Party) by the 60 day deadline that
17 (1) identifies (by category, where appropriate) all the Protected Material that was
18 returned or destroyed and (2) affirms that the Receiving Party has not retained any
19 copies, abstracts, compilations, summaries or any other format reproducing or
20 capturing any of the Protected Material. Notwithstanding this provision, Counsel
21 are entitled to retain an archival copy of all pleadings, motion papers, trial,
22 deposition, and hearing transcripts, legal memoranda, correspondence, deposition
23 and trial exhibits, expert reports, attorney work product, and consultant and expert
24 work product, even if such materials contain Protected Material. Any such archival
25 copies that contain or constitute Protected Material remain subject to this
26 Protective Order as set forth in Section 4.
27         14.   VIOLATIONS OF THE ORDER
28   STIPULATED PROTECTIVE ORDER                              Case No. 2:17-CV-04393-RGK-KS
1         Any violation of this Order may be punished by any and all appropriate
2 measures including, without limitation, contempt proceedings and/or monetary
3 sanctions.
4
5         FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
6
7 DATED: November 18, 2019
8
9                                      ___________________________________
                                               KAREN L. STEVENSON
10                                     UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   STIPULATED PROTECTIVE ORDER                       Case No. 2:17-CV-04393-RGK-KS
 1                                      EXHIBIT A
 2
 3            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 4
 5               I,     __________________________________________[print                  or
 6 type full name], of _______________________________________ [print or type
 7 full address], declare under penalty of perjury that I have read in its entirety and
 8 understand the Stipulated Protective Order that was issued by the United States
 9 District Court for the Central District of California on _______________[date] in
10 the case of The United States of America ex rel. v. Island Industries, Inc., v.
11 Vandewater International Inc., Neil Reubens, Anvil International LLC, Sigma
12 Corporation, Smith Cooper International, Allied Rubber & Gasket Company, and
13 John Does Nos. 1-10, Case No. 2:17-cv-04393 (RGK-KS). I agree to comply with
14 and to be bound by all the terms of this Stipulated Protective Order and I
15 understand and acknowledge that failure to so comply could expose me to
16 sanctions and punishment in the nature of contempt. I solemnly promise that I will
17 not disclose in any manner any information or item that is subject to this Stipulated
18 Protective Order to any person or entity except in strict compliance with the
19 provisions of this Order.
20
21               I further agree to submit to the jurisdiction of the United States
22 District Court for the Central District of California for the purpose of enforcing the
23 terms of this Stipulated Protective Order, even if such enforcement proceedings
24 occur      after    termination     of    this    action.      I     hereby      appoint
25 ___________________________________________________[print or type full
26 name] of _______________________________________________[print or type
27 full address and telephone number] as my California agent for service of process in
28   STIPULATED PROTECTIVE ORDER                               Case No. 2:17-CV-04393-RGK-KS
1 connection with this action or any proceedings related to enforcement of this
2 Stipulated Protective Order.
3
4
5         Date:
6         City and State where sworn and signed:
7         Printed name:
8         Signature:
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   STIPULATED PROTECTIVE ORDER                      Case No. 2:17-CV-04393-RGK-KS
